REQUIREMENT FOR UNITY OF INVENTION 35 U.S.C. 121 AND 372.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single of the following invention to which the claims must be restricted. 
Group I, claim(s) 1-4, 9, 11-12, and 13 drawn to a staged cryogenic storage type supercritical compressed air energy storage system
Group II, claim(s) 1, 7-8, 14, 15, 17, 19 and 22-23, drawn to drawn to a staged cryogenic storage type supercritical compressed air energy storage system.
Group III, claim(s) 1, 24, 25, 27, and 30, drawn to a method for a staged cryogenic storage type supercritical compressed air energy storage system.
The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the inventions of these groups require the technical feature of : A staged cryogenic storage type supercritical compressed air energy storage system (see Fig. 1 and 2; [0056]), comprising a supercritical liquefaction subsystem (compressor unit 5, and liquefaction unit 6) for converting input gaseous air into liquid air (air stored in air liquefaction product (LAIR) 10) and an evaporation and expansion subsystem (evaporator unit 7, recuperator 13, expansion stage 15) for converting liquid air into gaseous air ([0056]), wherein the staged cryogenic storage type supercritical compressed air energy storage system further comprises: a staged cryogenic storage subsystem (two cooling energy storage means 8) for storing and/or releasing cryogenic energy when the gaseous air or the liquid air is converted (8 stores energy when air is converted; See [0056]) this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bergins (US 20170058768). The Bergins reference was indicated as an X reference in the International Search Report and establishes that claim 1 and 24 lack novelty. The existence of an anticipatory reference demonstrating that one or more independent claim lack novelty establishes that the groups of inventions do not relate to a single general inventive concept.  As set forth in MPEP 1850: 
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species are as follows: 
Species A drawn to the embodiment of Figure 2 as disclosed in Page 29-32 and Page 33 line 1-2 as filed
Species B drawn to the embodiment of Figure 3 as disclosed in Page 33 lines 3-30 and Page 34 lines 1-9 as filed
Species C drawn to the embodiment of Figure 4 as disclosed in, Page 34 lines 10-30 as filed
Species D drawn to the embodiment of Figure 5 as disclosed in, Page 35 lines 1-20 as filed
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the inventions of these species require the technical feature of: A staged cryogenic storage type supercritical compressed air energy storage system (see Fig. 1 and 2; [0056]), comprising a supercritical liquefaction subsystem (compressor unit 5, and liquefaction unit 6) for converting input gaseous air into liquid air (air stored in air liquefaction product (LAIR) 10) and an evaporation and expansion subsystem (evaporator unit 7, recuperator 13, expansion stage 15) for  converting liquid air into gaseous air ([0056]), wherein the staged cryogenic storage type supercritical compressed air energy storage system further comprises: a staged cryogenic storage subsystem (two cooling energy storage means 8) for storing and/or releasing cryogenic energy when the gaseous air or the liquid air is converted (8 stores energy when air is converted; See [0056]) , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bergins (US 20170058768). The Bergins reference was indicated as an X reference in the International Search Report and establishes that claim 1 and 24 lack novelty. The existence of an anticipatory reference demonstrating that one or more independent claim lack novelty establishes that the groups of inventions do not relate to a single general inventive concept. As set forth in MPEP 1850: 
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 
limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
     /MIGUEL A DIAZ/     Primary Examiner, Art Unit 3763